DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 4,874,367 (“Edwards”), U.S. Patent No. 5,569,189 (“Parsons”).
Regarding Claim 1, Xin discloses a fluid injection device (Fig. 1), comprising:

A housing top retainer (see generally 18 – note specifically the cross-hatching which demonstrates that 18 is the transverse surface of a larger component which extends distally past the spring 11) comprising a lower stop socket (see i.e. the distal right end – Fig. 2 – which forms a socket interface for receiving the corresponding geometry of the housing), an upper pop-in socket (see i.e. the upper left end – Fig. 2 – which comprises a male feature which engages into a corresponding female feature), an external actuation surface (see 18 specifically – i.e. the angularly sloping transverse surface which defines the upper surface of the housing top retainer) disposed transverse to the injection axis at the trigger end (See Fig. 2), the external surface comprising a surface which tapers (RE: slopes) downward toward the dispensing end (see i.e. the left to right distal slope of the surface – Fig. 2), and a safety cap (14) which comprises a pivot hinge (see i.e. the left hand side – see Par. 43 RE: “rotatably connected”) and a snap-in recess lock (see i.e. the right hand side where 14 joins to the housing top retainer);
A syringe adapter (4) at the dispensing end of the housing, the syringe adapter configured to retain a needle-free syringe such that a plunger of the needle-free syringe is moveable within the housing along the injection axis (see Par. 34);
Wherein said syringe adapter comprises an outer surface (See Fig. 1 and Fig. 2) which extends away from the injection axis beyond the outer surface of the housing (see Fig. 1 and Fig. 2 – note that the outer surface of the syringe adapter is radially 
A piston (8) retained within the housing by the syringe adapter (note the diameter of 4 in association with the diameter of the radial shelf of the piston circa the head 7) and moveable along the injection axis between a loaded positon (see Fig. 2) proximal the trigger end and an unloaded position (not shown – i.e. when the spring 15 is uncompressed) proximal the dispensing end, the piston comprising a piston head (7) proximal the dispensing end and a trigger catch (10, 20) proximal the trigger end of the housing, the piston head being moveably positioned to bias the plunger of the needle-free syringe along the injection axis (Par. 34);
A compression spring (15) associated with the piston, the piston and the compression spring being sized relative to the housing such that the compression spring is compressible along the injection axis within the housing (see Fig. 2); and
A trigger (16, 13) mounted within the housing proximal the trigger end (see Fig. 2) and movable between a non-actuated position (see Fig. 2) and an actuated positon (not shown, i.e. when the trigger is depressed so as to disconnected 12, 19 from 10, 20) by depression of a push-button (16) disposed at the external actuation surface of the housing (see Fig. 1), the trigger comprising a trigger latch (12 – particularly at 19) configured to engage the trigger catch when the trigger is in the non-actuated position (see Fig. 2) and the piston is in the loaded position and to release the trigger catch when the trigger is in the actuated position (Par. 34), wherein the trigger catch is configured to urge the trigger latch in a direction transverse to the injection axis when 
Xin discloses the invention substantially as claimed except that the housing top retainer specifically includes a “venting slot”. However, Edwards discloses a related fluid injection device (Fig. 1) which likewise includes a housing (12) and a housing top retainer (14) which includes a button (72) disposed through a transverse face thereof. Edwards discloses the housing top retainer to also include a “vent” (73) which “allows air to pass through the back wall 15 as the gun is cocked and/or fired” (Detailed Description, Par. 12). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Xin to comprise a vent within the housing top retainer, as disclosed by Edwards, in order to allow for the venting of air from the housing top retainer incident to operation of the triggering mechanism as the piston is either cocked or released to improve operation of the device.
Xin, as modified, discloses the invention substantially as claimed except for explicitly disclosing the syringe system to be provided for use in association with a “loader”. While Xin does illustrate the device (Fig. 2) in a loaded configuration (i.e. the spring 15 is compressed and the trigger is latched to maintain the piston/spring in a cocked, pre-use configuration (see Fig. 2) – Xin fails to explicitly disclose exactly how the device is induced to assume this configuration. However, the use of “loaders” to assist a user in cocking such spring-actuated injection devices is notoriously well-known in the art. 

wherein the loader is moveable about a hinge (84B) between an open state and a closed state (Col. 18, Ln. 53 – Col. 4, Ln. 24); 
wherein movement of the loader from the open state to the closed state is configured to extend a shuttle (see 93, see also 93’) to push the piston head and to counteract the compression spring to push the piston from the unloaded position into the loaded position (Col. 18, Ln. 53 – Col. 4, Ln. 24) wherein the loader plunger (93’) can in certain instances be embodied with a ramrod extension (308) so as to form a loader plunger which extends through the open distal end of the syringe adapter to make contact with the piston head within the housing and push the piston into the cocked position (Col. 4, Ln. 54-62; Col. 14, Ln. 25 – Col. 15, Ln. 29);
wherein the interior retaining surface comprises a lip (see the distal edge of 100) configured to engage the syringe adapter outer surface (see Fig. 7 and 8);
and wherein engagement of the syringe adapter outer surface with the lip is configured to retain the syringe adapter and the housing within the interior retaining surface without stress on the proximal end of the device housing when the piston is 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Xin with a loader case, as generally described in the two embodiments of the loader cases of Parsons, specifically utilizing a ramrod operatively connected to a pivot such that closing of the case causes the ramrod to slide within the open end of the injection device to reset/cock the piston and spring (note that the Xin device utilizes a fully recessed piston – Fig. 2 – such configurations utilizes a ramrod would be understood by the ordinary artisan to be required) in order to assist a user in resetting the device for reuse. It would have been further obvious to construct the case to utilize a cradle which corresponds to the dimensions of the injector device of Xin comprising a neck cradle which engages the syringe adapter outer housing, as disclosed by Parsons and illustrated in the first loader embodiment, in order to satisfactorily engage and embrace the entrained injection device to ensure it does not move/slip during resetting/cocking – whereby such a construction results in an engagement of the syringe adapter housing (see the enlarged distal end component – Xin, Fig. 2) with a lip (i.e. the proximal surface) of a neck cradle (100 – see Fig. 7 and 8, Parsons) to thereby retain the syringe adapter and the housing within the interior retaining surface of the loader without stress on the housing trigger end (see Fig. 7 and 8 – note that the proximal end of the injection device is held remote to the proximal end of the loader case) when the piston is pushed form the unloaded position into the loaded position.

Regarding Claim 2, Xin, as modified above, discloses the trigger catch comprises an annular engagement surface (see i.e. the annular shoulder at 10) extending radially outward from the injection axis and facing towards the dispensing end of the housing; and 
The trigger latch comprises an engagement surface (see at 19) extending inwardly towards the injection axis and facing towards the trigger end of the housing (see Fig. 2), and which engages the annular engagement surface of the trigger catch when the trigger is in the non-actuated position and clears the trigger catch when the trigger is in the actuated position (Par. 34).
Regarding Claim 3, Xin discloses the trigger catch further comprises an annular beveled surface (see i.e. the face opposite 10) which faces away from the injection axis towards the trigger end of the housing (see Fig. 2); and 
The trigger latch further comprises a beveled surface which faces towards the injection axis and towards the dispensing end of the housing (see i.e. the surface of 12 opposite 19).
Regarding Claim 4, Xin discloses the trigger further comprises a lever (i.e. the end of 12 immediately disposed underneath 16 so as to be in apposition therewith) biased towards the pushbutton by a return spring (11) disposed within the housing.
Regarding Claim 5, Xin discloses the return spring is a clip spring biased against the lever of the trigger (see Fig. 2).
Regarding Claim 7, Xin discloses wherein the safety cap is pivotally mounted to the external actuation surface of the housing top retainer (see Fig. 2 – see Par. 43).

Regarding Claims 10 and 12, Xin, as modified, discloses the invention substantially as claimed except for explicitly reciting that the syringe adapter is “removable” and the housing is configured to removably accept alternatively configured syringe adaptors. However, Examiner notes that the figures of Xin appear to illustrate threads between the adapter and distal end of the housing (see Fig. 2) thereby suggesting to the ordinary artisan that the adapter and housing may be disassembled from one another. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to make the adapter of Xin to be removable from the housing via the threads, since it has been held that constructing the components of a device to be separable from one another requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Such a construction would allow the device to be user serviceable allowing for the replacement of damaged components – the concept of replaceable parts being a hallmark of industrial innovation.
Regarding Claim 11, as detailed above Xin appears to disclose threads which will be understood to be useful for permitting attachment, and removal, of the syringe adapter. Xin discloses the invention substantially as claimed except that the syringe adapter is connected to the injector via turning clockwise – however, Examiner submits that such “clockwise” threading is notoriously well-known, standard, and commonplace 
Xin, discloses the invention substantially as claimed except that the piston and the compression spring are removable from the housing when the syringe adapter is removed from the housing such that the housing is configured to removably accept at least one of the alternatively sized pistons and springs. However, as discussed above, it has been held that constructing the components of a device to be separable from one another requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), whereby it therefore would have been obvious to make the springe and piston of Xin to be removable and replaceable whereby based upon the geometry of the housing removal through the distal end of the housing (which is wider than the proximal end of the housing) would be understood based upon Fig. 2 to be an obvious and expected manner of removal/replacement.
Regarding Claim 13, Xin, as modified, discloses the invention substantially as claimed except the syringe adapter is irremovably affixed to the dispensing end of the housing. However, it has been held that constructing in an integral fashion a device which was previously constructed of separable components requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), e.g. by using adhesive between the threads, in order to prevent tampering or accidental see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), constructing the adapter to be either removable or irremovable from the housing is found to be a mere obvious design choice conferring only the expected results of creating a configuration wherein the adapter can be easily removed by a user to allow for replacement/servicing of the device or irremovable to prevent tampering of the device.
Regarding Claim 14, Xin discloses the compression spring is retained around the piston by the piston head (see i.e. the radially enlarged shoulder of the piston head upon which the distal end of the compression spring abuts).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,024,656 (“Gasaway”) and U.S. Patent No. 5,569,189 (“Parsons”).
Regarding Claim 20, Xin discloses a fluid injection device (Fig. 1), comprising:
A housing (1) comprising an inner surface (6) and an outer surface (5) which extends from a trigger end (circa 3) to a dispensing end (circa 2) along an injection axis (i.e. the concentric, longitudinal axis);

A syringe adapter (4) at the dispensing end of the housing (see Fig. 2), the syringe adapter configured to retain the syringe (Par. 34);
Said syringe adapter comprising an outer surface which extends away from the injection axis beyond the outer surface of the housing (see Fig. 2).
Xin discloses the invention substantially as claimed except for explicitly reciting that the syringe adapter is “removable” and the housing is configured to removably accept alternatively configured syringe adaptors. However, Examiner notes that the figures of Xin appear to illustrate threads between the adapter and distal end of the housing (see Fig. 2) thereby suggesting to the ordinary artisan that the adapter and housing may be disassembled from one another. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to make the adapter of Xin to be removable from the housing via the threads, since it has been held that constructing the components of a device to be separable from one another requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961);
A trigger (16, 13) mounted proximal the trigger end (see Fig. 2) and movable between a non-actuated position (see Fig. 2) and an actuated position (not shown, i.e. when the trigger is depressed so as to disconnected 12, 19 from 10, 20) to initiate movement of the piston from the loaded position to the unloaded position upon actuation of the trigger (Par. 34);

Xin discloses the invention substantially as claimed except for explicitly illustrating the needle-free syringe, even though Xi does contemplate the use of such a syringe in association with the device (see Abstract). However, Gasaway discloses a related injection device (Fig. 1) which is likewise configured to interface with a needle-free injector syringe (14) wherein the syringe comprises a plunger (26), a dispenser capsule (18, 20), a threaded head (232 or 25), a head stop shoulder (see i.e. the enlarged circumference between 25 and 18 – Fig. 1), and an injection nozzle (22), the plunger being moveable within the housing to eject the medicament, and the proximal threaded end/shoulder stop of the syringe being configured to mate with corresponding threads of a syringe adapter (see Fig. 1). Gasaway discloses that these threads are constructed in a manner which creates a seal at the distal end (see Detailed Description, Par. 13 – RE: “[t]he seal is provided only when the ampule assembly 14 is fully mounted on the injector assembly barrel, i.e. when the threaded end 24 is screwed tightly into the threaded front end 36 of the barrel 35” which thereby seals the distal end from air venting).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Xin to accommodate a needleless syringe of the type described by Gasaway via a sealing threaded connection between 
Xin, in view of Gasaway, discloses the invention substantially as claimed except that the thickness of the device material and/or the threads of the adapter and the corresponding threads of the syringe explicitly the resultant construction is provided such that “sound created within the housing is directed toward the trigger end and away from a subject being injected”. 
Examiner first notes that the materials identified by Xin (see Par. 31) and physical construction of the device (see Fig. 2 and compare with Fig. 2 of the instant invention) overlap substantially with those identified by Applicant (see Par. 35) as being suitable for sound reduction/redirection – whereby the inherent geometry of the device when paired with a syringe as described by Gasaway would serve to create an obstruction whereby air (and therefore sound) is limited from escaping from the obstructed distal end such that the sound is “directed toward the trigger end and away from the subject being injected”, see particularly Gasaway (Col. 7, Ln. 67 – Col. 8, Ln. 15) which describes explicitly creating a seal about the distal end opening against the egress of air. Specifically, it will be understood that sound waves are mechanical waves which require a media (in the instant case air) to propagate. Examiner submits that a directional reduction in air flow through the distal end – a reduction which will be clearly met by Xin as modified in view of Gasaway to utilize a sealing threaded engagement between the adapter and the syringe – will necessarily redirect sound back toward the 


    PNG
    media_image1.png
    820
    285
    media_image1.png
    Greyscale
                                       
    PNG
    media_image2.png
    822
    270
    media_image2.png
    Greyscale
 
Supplemental Figures: Xin, modified in view of Gasaway, the seal at the distal end between the adapter and syringe (see Gasaway, DETX, Par. 13) prevents air (carrying sound waves) from escaping 
Xin, as modified, discloses the invention substantially as claimed except for explicitly disclosing the syringe system to be provided for use in association with a “loader”. While Xin does illustrate the device (Fig. 2) in a loaded configuration (i.e. the spring 15 is compressed and the trigger is latched to maintain the piston/spring in a cocked, pre-use configuration (see Fig. 2) – Xin fails to explicitly disclose exactly how the device is induced to assume this configuration. However, the use of “loaders” to assist a user in cocking such spring-actuated injection devices is notoriously well-known in the art. 
For example, Parsons discloses a related fluid injection device (26’) which likewise comprises a housing (30’), syringe adapter (220), piston (202), and compression spring (34’) – wherein the syringe adapter likewise comprises an outer surface which extends away from the injection axis beyond the outer surface of the housing (see Fig. 5A). In order to assist a user in cocking the injection device, Parsons describes a loader/reset box/case (see Fig. 7/8 and 7a/8a) which comprises an interior retaining surface (98, 100 – in combination) configured to receive the housing and the syringe adapter (see Fig. 7 and 8);
wherein the loader is moveable about a hinge (84B) between an open state and a closed state (Col. 18, Ln. 53 – Col. 4, Ln. 24); 

wherein the interior retaining surface comprises a lip (see the distal edge of 100) configured to engage the syringe adapter outer surface (see Fig. 7 and 8);
and wherein engagement of the syringe adapter outer surface with the lip is configured to retain the syringe adapter and the housing within the interior retaining surface without stress on the proximal end of the device housing when the piston is pushed from the unloaded position into the loaded position (see Fig. 7 and 8 – note the gap between the inserted device and the proximal face (81) of the loader – see also Col. 14, Ln. 8-10).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Xin with a loader case, as generally described in the two embodiments of the loader cases of Parsons, specifically utilizing a ramrod operatively connected to a pivot such that closing of the case causes the ramrod to slide within the open end of the injection device to reset/cock the piston and spring (note that the Xin device utilizes a fully recessed piston – Fig. 2 – such configurations utilizes a ramrod would be understood by the ordinary artisan to be required) in order to .
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,024,656 (“Gasaway”) and U.S. Patent No. 5,569,189 (“Parsons”) as applied above, and further in view of U.S. Publication No. 2016/0022910 (‘Tsui’).
Regarding Claim 21, Examiner submits that the inherent thickness of the materials selected to construct the housing of Xin will necessarily “reduce” the amount of sound which passes through the housing as compared to an identical housing made of arbitrarily thinner materials. However, should Examiner’s arguments not be found persuasive the following is presented. Material geometry, material density, physical structure (e.g. crystalline, porous...etc.), and thickness are understood by the ordinary 
As such, it would have been, obvious for a person having ordinary skill in the art at the time the invention was made to use a material for construct the housing of the invention of Xin of a suitably thick sound attenuating material wherein the combination of material properties of the housing (particularly its thickness) in association with the inherent noise levels of the moving components of the invention is suitable to “reduce” sound from passing through the housing surfaces compared to an unmodified thinner housing material.
Regarding Claim 22, Xin discloses that the housing may be formed of a metal, such as a zinc-plated carbon steel.
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,024,656 (“Gasaway”), U.S. Patent No. 5,569,189 (“Parsons”), and U.S. Publication No. 2016/0022910 (‘Tsui’) as applied above, and further in view of U.S. Patent No. 6,004,286 (“Bellhouse”).
Regarding Claim 23, Xin, discloses that the housing may comprise a metal material, e.g. zinc-plated carbon steel. However, Xin does not recognize whether or not such a metal material can be stainless steel. However, stainless steel, particularly 
Regarding Claim 24, Examiner submits that by constructing the device of Xin of a suitable sound attenuating materials of suitable thickness (see Bellhouse and Tsui) and sealing the distal end junctions between the housing and syringe/adapter (see Gasaway) as well as adding additional known sound attenuation mechanisms as needed (see Parsons), the resultant device will be constructed such that the sound created within the housing only exits the housing through the trigger end opening (i.e. the absorbing material of the housing will reduce the perceived sound resonated through the housing itself and the sealing of the distal end will prevent the escape of air – and therefore sound), thereby leaving the trigger end opening as the weak point for air and sound escape.
Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,569,189 (“Parsons”).
Regarding Claim 25, Xin discloses a fluid injection device (Fig. 1), comprising:

	A housing top retainer (see generally 18 – note the crosshatching which demonstrates 18 is the transverse surface of a larger component which extends distally past the spring 11) comprising an external actuation surface (see 18 specifically – i.e. the angularly sloping transverse surface which defines the upper surface of the housing top retainer) disposed transverse to the injection axis at the trigger end (see Fig. 2), the external surface comprising a surface which tapers (RE: slopes) downward toward the dispensing end (see i.e. the left to right distal slope of the surface – Fig. 2);
	A syringe adapter (4) at the dispensing end of the housing, the syringe adapter configured to retain a needle-free syringe (Abstract) – whereby the ability for the syringe adapter to form a seal is as much a product of the syringe (which is not positively required) as it is the geometry of the adapter itself – such that the adapter of the invention of Xin is configured for use to make a seal with any suitably constructed corresponding syringe (including those that include gaskets and the like as part of the syringe to assist in the formation of the seal in association with the unmodified syringe adapter of Xin);
	A piston (8) retained within the housing and moveable along the injection axis between a loaded positon (see Fig. 2) proximal the trigger end and an unloaded position (not shown – i.e. when the spring 15 is uncompressed) proximal the dispensing end, the piston comprising a piston head (7) proximal the dispensing end and a trigger catch (10, 
	A trigger (16, 13) mounted within the housing proximal the trigger end (see Fig. 2) and movable between a non-actuated position (see Fig. 2) and an actuated positon (not shown, i.e. when the trigger is depressed so as to disconnected 12, 19 from 10, 20) by depression of a push-button (16) disposed at the external actuation surface of the housing (see Fig. 1), said trigger comprising a push-button (16) with a front sliding guide (i.e. the right hand face of the button), a rear sliding guide (i.e. the left hand face of the button), a restrainer protrusion (see i.e. the ledge on the left hand face of the button), and a lever contact (i.e. the underside of the button which is in abutment with the lever of 13);
	Said syringe adapter comprising an outer surface which extends away from the injection axis beyond the outer surface of the housing (see Fig. 2).
Xin discloses the invention substantially as claimed except for explicitly disclosing the syringe system to be provided for use in association with a “loader”. While Xin does illustrate the device (Fig. 2) in a loaded configuration (i.e. the spring 15 is compressed and the trigger is latched to maintain the piston/spring in a cocked, pre-use configuration (see Fig. 2) – Xin fails to explicitly disclose exactly how the device is induced to assume this configuration. However, the use of “loaders” to assist a user in cocking such spring-actuated injection devices is notoriously well-known in the art. 
For example, Parsons discloses a related fluid injection device (26’) which likewise comprises a housing (30’), syringe adapter (220), piston (202), and compression spring (34’) – wherein the syringe adapter likewise comprises an outer 
wherein the loader is moveable about a hinge (84B) between an open state and a closed state (Col. 18, Ln. 53 – Col. 4, Ln. 24); 
wherein movement of the loader from the open state to the closed state is configured to extend a shuttle (see 93, see also 93’) to push the piston head and to counteract the compression spring to push the piston from the unloaded position into the loaded position (Col. 18, Ln. 53 – Col. 4, Ln. 24) wherein the loader plunger (93’) can in certain instances be embodied with a ramrod extension (308) so as to form a loader plunger which extends through the open distal end of the syringe adapter to make contact with the piston head within the housing and push the piston into the cocked position (Col. 4, Ln. 54-62; Col. 14, Ln. 25 – Col. 15, Ln. 29);
wherein the interior retaining surface comprises a lip (see the distal edge of 100) configured to engage the syringe adapter outer surface (see Fig. 7 and 8);
and wherein engagement of the syringe adapter outer surface with the lip is configured to retain the syringe adapter and the housing within the interior retaining surface without stress on the proximal end of the device housing when the piston is pushed from the unloaded position into the loaded position (see Fig. 7 and 8 – note the gap between the inserted device and the proximal face (81) of the loader – see also Col. 14, Ln. 8-10).

Regarding Claim 26, Xin discloses the trigger is actuated by depression of the push-button disposed at the external actuation surface of the housing (Par. 34 – see Fig. 2).
.
Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,569,189 (“Parsons”) and alternatively further in view of U.S. Patent No. 5,024,656 (“Gasaway”).
Regarding Claims 25-27, should Examiner’s arguments that the syringe adapter of Xin is inherently “configured” to mate with any suitably constructed needless syringe (i.e. a syringe having a suitable proximal geometry which fits air-tight with the geometry of the adapter, whereby the proximal end of the syringe is formed of a suitable material which can create such a seal) to form a seal not be found persuasive the following is presented.
Gasaway discloses a related injection device (Fig. 1) which is likewise configured to interface with a needle-free injector syringe (14) wherein the syringe comprises a threaded proximal end (25) and a head stop shoulder (see i.e. the enlarged circumference between 25 and 18 – Fig. 1) which is configured to correspondingly mate with a geometry of a threaded syringe adapter (39) (see Fig. 1) such that the threads are constructed in a manner which creates a seal at the distal end (see Detailed 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Xin to accommodate a needleless syringe of the type described by Gasaway via a sealing threaded connection between the proximal end of the syringe body and a corresponding thread at the distal end of the syringe adapter – thereby allowing the device to interface with a known syringe construction in a known and predictable manner for readying the device to inject a medicament retrained within the syringe delivery capsule.

    PNG
    media_image3.png
    815
    271
    media_image3.png
    Greyscale




Response to Arguments
Applicant's arguments filed the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
While the prior art relied upon was all cited in the previous Office Action, Applicant’s analysis provides no consideration as to the loader as disclosed by the Parsons reference with consideration (as would have been provided by the ordinary artisan) of how the invention of Xin was intended to be re-loaded/cocked by the user to compress the spring and ready the device for pairing with a syringe and injection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s analysis of the Parsons reference is unpersuasive inasmuch as it ignores consideration as to the combination of reference and furthermore because it ignores specific teachings by the Parsons reference (see particularly “neck cradle” 100). Examiner notes that contrary to Applicant’s assertion, Parsons does in fact disclose a loader having a lip (100) configured for engaging an extended syringe adapter outer surface (see Fig. 6 and 7) to provide a stop to hold the syringe adapter and housing in place without placing stress on the proximal end of the housing while the piston is placed into the loaded position. Specifically, Parsons describes (100) as a “neck cradle” .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/22/2022